t c memo united_states tax_court donnovan m mcnely and betty j cruz-mcnely petitioners v commissioner of internal revenue respondent docket no filed date cindy l ho for petitioners cameron w carr and thomas r mackinson for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioners’ federal_income_tax a late filing addition_to_tax under sec_6651 and an 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar accuracy-related_penalty under sec_6662 of dollar_figure dollar_figure and dollar_figure respectively after stipulations the issue before the court is whether petitioners are entitled to deduct theft losses passed through m m properties inc m m totaling dollar_figure for their tax_year findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when they timely filed the petition 2the parties have stipulated an adjustment of dollar_figure to income for gambling_losses claimed as other miscellaneous deductions on schedule a itemized_deductions liability for the sec_6651 late filing addition_to_tax and liability for the sec_6662 accuracy-related_penalty further we note that the record contains evidence in the form of a civil penalty approval form that respondent complied with the requirements of sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 3in the notice_of_deficiency respondent disallowed any deduction for the theft_loss respondent has conceded that the s_corporation described below incurred a theft_loss but argues that petitioners were not entitled to deduct any of that loss for for lack of proof that the loss was incurred during that year the only year before this court i sec_2011 additionally we find the record lacks facts sufficient to enable us to consider the implications of the theft_loss for years outside with respect to our redetermination of the deficiency properly before this court see 95_tc_437 accordingly our jurisdiction over this loss extends only to the claim made on petitioners’ tax_return i m m properties inc petitioner donnovan mcnely and jeffery mckay incorporated m m on date a sec_50 shareholders m m was an s_corporation at all relevant times m m was involved in the real_estate business in northern california exclusively until mr mckay’s cousin justin sinnott presented m m with an investment opportunity in southern california mr sinnott’s proposed opportunity to m m involved m m’s purchasing distressed real_estate properties which had immediate renters who could not qualify for loans to purchase the homes this would create immediate rental income for m m before it later sold the property to the renter for a premium the purchases would take place through first investments jocal investments eternity escrow and salem abbadi we will refer to the actors and the proposed opportunity collectively as the fraud scheme the truth behind the opportunity was a complex real_estate fraud transaction which generally faked a short_sale of property to a cash buyer eg m m and issued a grant deed to the cash buyer eg m m no one paid the bank holding the note on the property thus after the bank foreclosed on the property the cash buyer eg m m would no longer have ownership of the property in some transactions the fraud scheme would use real title companies which had title insurance but in other transactions they would use fake title companies created under the fraud scheme between and m m purchased between and properties while the record is unclear on how many of these properties were purchased as part of the fraud scheme at least six properties six southern california properties were subject_to the fraud scheme ii the six southern california properties between january and date m m acquired the six southern california properties of the six southern california properties at least four used real title companies a m m’s fraud suspicion mr mckay acted as the point_of_contact both through mr sinnott and directly for m m’s dealings with the fraud scheme on date mr mckay learned of the possible issues with m m’s real_estate investments concerning the six southern california properties through an email from mr sinnott in approximately date mr mckay drove to southern california to speak with members of the fraud scheme but was unable to find anyone associated with it after the may trip but at a time not in the record mr mckay spoke with a member of the fraud scheme and attempted to recoup some of m m’s investment by fabricating a story involving a rich aunt who was seeking to invest in commercial real_estate the fraud scheme owned mr mckay told the fraud scheme that his aunt would invest only after m m had received some of its investment back mr mckay’s attempt to scam the fraud scheme did not work and m m did not receive any money from the fraud scheme at any time subsequently at a time not in the record but in after concern arose with m m’s potential loss on the six southern california properties mr mckay spoke briefly with a fellow country club member an attorney named richard struck about the fraud scheme after their conversation at the country club mr mckay had a one-hour meeting with mr struck at his office in that meeting mr mckay described his dealings with the fraud scheme but did not provide any documentation mr struck who was not retained advised mr mckay that the best recourse would be restitution after litigation neither mr mcnely mr mckay nor m m filed a lawsuit b police investigation investigator donald willie with the orange county district attorney’s office became involved in the investigation of the fraud scheme in on 4on date investigator willie contacted the federal bureau of investigation fbi for their notes when he began his investigation the fbi had continued date investigator willie conducted his only interview with m m speaking with mr mckay to gather information related to m m’s investments in the fraud scheme during the interview mr mckay asked whether there was a chance m m would recover any of its investment to which investigator willie answered that it was highly unlikely other parties had recovered some or all of their investments through title insurance as some of the title companies used by the fraud scheme were legitimate neither mr mcnely mr mckay nor m m filed title insurance claims iii petitioners’ tax_return petitioners untimely filed their form_1040 u s individual_income_tax_return for the tax_year claiming a dollar_figure schedule a deduction under sec_165 for a theft_loss related to the six southern california properties m m’s return filed on date did not report the theft losses continued been investigating the fraud scheme for two years but never spoke to mr mcnely or mr mckay the first criminal indictments were filed in 5the court is unclear as to why petitioners believed they were entitled to a deduction for a theft_loss when m m did not claim a theft_loss deduction on it sec_2011 return opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 292_us_435 ii sec_165 theft_loss sec_165 generally permits taxpayers to deduct against their ordinary_income the amount of any uncompensated loss resulting from theft for the year in which the taxpayer discovers that loss see sec_165 c e to qualify for a theft_loss deduction taxpayers must prove the occurrence of a theft the amount of the theft_loss and the year in which the taxpayers discover the theft_loss id a taxpayer may deduct a theft_loss for the year in which the loss is sustained sec_165 any loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers the loss and in which the loss is evidenced by a closed and completed transaction sec_165 sec_1 d income_tax regs whether there is a closed and completed transaction with respect to a theft_loss depends on the taxpayer’s prospect of recovering the loss sec_1_165-1 income_tax regs whether there is a reasonable_prospect_of_recovery is a question of fact that must be determined by examining all facts and circumstances id the test for determining whether the taxpayer had a reasonable prospect of recovering a theft_loss is primarily an objective test see 61_tc_795 aff’d 521_f2d_786 4th cir however the taxpayer’s subjective belief as of the close of the year that there is a reasonable prospect of recovering the loss is also an important and relevant factor see 326_us_287 the burden_of_proof is on petitioners and they must prove that it could have been ascertained with reasonable certainty as of date that the loss would never be 6326_us_287 did not involve the theft_loss deduction at issue here but rather a deduction available to holders of corporate stock that becomes worthless however the court_of_appeals for the fourth circuit in 521_f2d_786 4th cir aff’g 61_tc_795 analogized to boehm in a very similar context and we agree that the analogy is apt 128_f3d_1410 n 10th cir aff’g tcmemo_1995_342 recovered see 128_f3d_1410 10th cir aff’g tcmemo_1995_342 sec_1_165-1 income_tax regs if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to the which reimbursement may be received is sustained until the year in which it can be ascertained with reasonable certainty whether such reimbursement will be received jeppsen v commissioner f 3d pincite see sec_1_165-1 income_tax regs further if the prospect of recovery was simply unknowable at the end of the tax_year then the taxpayer is not entitled to the theft_loss deduction for that year see 429_fedappx_560 6th cir s peculation and conjecture will not support a taxpayer deduction under this provision aff’g tcmemo_2009_255 supplementing tcmemo_2008_271 iii actions mr mcnely personally did not speak with anyone from the fraud scheme mr struck or investigator willie all communications were through his business 7the court has jurisdiction in this proceeding to determine whether petitioners are entitled to deduct any theft_loss incurred by m m during see eg 135_tc_238 powell v commissioner tcmemo_2016_111 at n aff’d 689_fedappx_763 4th cir partner mr mckay mr mcnely testified that in we talked to an attorney who advised that it would cost several hundred thousand dollars to fight the fraud scheme and that they would not recover their money the evidence in the record fails to show that mr mcnely personally spent any time money or effort to recover his loss a relevant factor is the amount of time and money spent by the taxpayer investigating and prosecuting the claim see 71_tc_501 because of the vagueness and inconsistences revealed in the record the court does not find mr mcnely’s testimony credible but does find the inconsistencies important in the court’s determination of the year in which the loss was sustained as compared to mr mcnely’s subjective belief mr mcnely’s uncorrobortaed and in part contradicted testimony shows he believed he had no reasonable_prospect_of_recovery in not the year for which the theft_loss deduction was claimed mr mcnely testified that the fraud scheme led m m to believe it had interests in the commercial real_estate scam m m had presented and that it took m m five or six months to realize that it had completely lost its 8the court has no evidence of mr mcnely’s speaking with an attorney other than his uncorroborated testimony investment in upon the fraud scheme’s returning none of their investment he subsequently spoke with a lawyer and his accountant who both informed him there was no prospect of recovery in dollar_figure further he claims to have filed a police report in late but did not provide any evidence of this claim mr mcnely testified that he did not file an insurance claim because he believed that all the titles were fake however mr mcnely did not provide any evidence other than his testimony the court finds credible investigator willie’s testimony that other victims did recover through title insurance claims the court finds that mr mcnely had the opportunity to file a claim in with a prospect of recovery but chose not to 9mr mcnely testified that the conversation was probably in may or date this time line is contradicted by mr mckay’s testimony and communication with mr sinnott and we decline to find the time line as fact 10mr mcnely testified that his accountant agreed and advised mr mcnely that the best thing to do was to write it off on his tax_return and consider it a loss mr mcnely filed hi sec_2011 tax_return untimely in the court does not find it credible that mr mcnely discussed the loss with and was advised by his accountant three years before filing his tax_return further while the date of his return was stipulated by the parties mr mcnely testified that he believed he did not file hi sec_2011 tax_return untimely which contradicts the stipulation and that he had hired people to complete his tax returns for him in the year for which the deduction was claimed the only actions by m m were an attempt to scam the fraud scheme and mr mckay’s conversation with mr struck while m m’s attempt to scam the fraud scheme clearly shows it believed it might be possible to recover some of its investment the meeting with mr struck confirmed that mr struck advised that recovery might be possible through restitution however mr mcnely and m m failed to file a lawsuit seeking recovery further as late a sec_2015 when mr mckay on behalf of m m was interviewed by investigator willie he inquired about the prospect of recovery this shows that m m did not have a subjective belief that there was no reasonable_prospect_of_recovery as late a sec_2015 after reviewing both objective and subjective factors the court finds that m m’s prospect of recovery was simply unknowable and nothing more than speculation and conjecture at the end of by the end of m m had not engaged an attorney filed insurance claims or made any effort to recoup any of the losses thus it would have been impossible for m m to conclude when others had recovered and m m had been advised of potential recovery options there was no reasonable_prospect_of_recovery we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
